Citation Nr: 1504295	
Decision Date: 01/29/15    Archive Date: 02/09/15

DOCKET NO.  12-30 975	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Whether new and material evidence has been received to reopen a service connection claim for Meniere's disease.

2.  Whether the decision to reduce the evaluation assigned for hearing loss from 20 percent disabling to 10 percent disabling, was proper.

3.  Entitlement to an increased rating for hearing loss, currently rated as 10 percent disabling effective October 1, 2011; rated 50 percent disabling effective May 3, 2012; and rated 30 percent disabling effective July 30, 2012.


REPRESENTATION

Appellant represented by:	Mary M. Long, Attorney



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Prem, Counsel


INTRODUCTION

The Veteran served on active duty from December 1963 to December 1966.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a July 2011 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA).  

The Veteran filed a July 2010 claim was for an increased rating for bilateral hearing loss.  Instead of denying the claim or granting the increased rating, the RO issued a January 2011 rating decision that proposed to decrease her disability rating.  The July 2011 rating decision reduced the Veteran's rating for hearing loss from 20 percent to 10 percent, effective October 1, 2011.  The RO subsequently issued a September 2012 rating decision in which it increased the rating to 50 percent effective May 3, 2012; and 30 percent effective July 30, 2012.  Since the original claim was for an increased rating, the Board will examine whether an increased rating is warranted from July 2010 (the date of the Veteran's increased rating claim).  

The Veteran presented testimony at a Board hearing in March 2013.  A transcript of the hearing is associated with the Veteran's claims folder. 

The issue of entitlement to service connection for Meniere's disease is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.


FINDINGS OF FACT

1.  In November 2008, the RO denied the Veteran's service connection claim for Meniere's disease.  The Veteran failed to file a timely notice of disagreement and no new and material evidence was received within a year of the rating decision's issuance

2.  Certain evidence received since the November 2008 decision is neither cumulative nor redundant of the evidence of record at the time of the November 2008 denial and, by itself or in conjunction with the evidence previously assembled, relates to an unestablished fact necessary to substantiate the claim of service connection.

3.  A rating decision dated January 2011 proposed to reduce the evaluation for hearing loss from 20 percent to 10 percent; this was implemented in a July 2011 rating decision and made effective October 1, 2011. 

4.  The medical evidence of record does not establish that there was an actual improvement in the Veteran's service-connected hearing loss or in his ability to function.

5.  Prior to May 3, 2012, the Veteran's service-connected bilateral hearing loss disability was productive of level VI hearing acuity in the right ear and level IV hearing acuity in the left ear.

6.  Effective May 3, 2012, the Veteran's service-connected bilateral hearing loss disability was productive of level IX hearing acuity in the right ear and level VIII hearing acuity in the left ear.

7.  Effective July 30, 2012, the Veteran's service-connected bilateral hearing loss disability was productive of level VII hearing acuity in the right ear and level VI hearing acuity in the left ear.


CONCLUSIONS OF LAW

1.  The November 2008 RO rating decision, which denied the Veteran's service connection claim for Meniere's disease is final.  38 U.S.C.A. § 7105 (West 2002).

2.  Evidence received since the November 2008 RO rating decision is new and material; accordingly, the claim for service connection for Meniere's disease is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2014).

3.  The criteria for restoration of the 20 percent schedular rating for service-connected hearing loss have been met. 38 U.S.C.A. §§ 1155 (West 2002); 38 C.F.R. §§ 3.105(e), 3.344, 4.85, 4.86 Diagnostic Code 6100 (2014).

4.  Prior to May 3, 2012, the criteria for entitlement to a disability evaluation in excess of 20 percent for the Veteran's service-connected bilateral hearing loss have not been met.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 4.85, 4.86 Diagnostic Code 6100 (2014).

5.  Effective May 3, 2012, the criteria for entitlement to a disability evaluation in excess of 50 percent for the Veteran's service-connected bilateral hearing loss have not been met.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 4.85, 4.86, Diagnostic Code 6100 (2014).

6.  Effective July 30, 2012, the criteria for entitlement to a disability evaluation in excess of 30 percent for the Veteran's service-connected bilateral hearing loss have not been met.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 4.85, 4.86, 4.86(a) Diagnostic Code 6100 (2014).





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

In August 2010 and April 2011 letters, the RO satisfied its duty to notify the Veteran under 38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2014) and 38 C.F.R. § 3.159(b) (2013).  The RO notified the Veteran of: information and evidence necessary to substantiate the claims; information and evidence that VA would seek to provide; and information and evidence that he was expected to provide.  The Veteran was informed of the process by which initial disability ratings and effective dates are assigned, as required by Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

In claims to reopen, VA must both notify a claimant of the evidence and information necessary to reopen the claim, as well as the evidence and information required to establish entitlement to the underlying claim for the benefit that is being sought.  Kent v. Nicholson, 20 Vet. App. 1 (2006).

To satisfy the above requirement, the Secretary must consider the bases for the denial in the prior decision and provide the claimant with a notice letter describing what evidence would be necessary to substantiate those elements required to establish service connection that were previously found insufficient.  The Board finds that the April 2011 VCAA notice fully complied with Kent.  

The "duty to assist" contemplates that VA will help a claimant obtain records relevant to the claim, whether or not the records are in Federal custody, and that VA will provide a medical examination when necessary to make a decision on the claim.  38 C.F.R. § 3.159 (2014).  VA has done everything reasonably possible to assist the Veteran with respect to the claim for benefits in accordance with 38 U.S.C.A. § 5103A (West 2002) and 38 C.F.R. § 3.159(c) (2014).  Relevant service treatment and other medical records have been associated with the claims file.  The Veteran was given VA examinations in November 2010 and July 2012, which are fully adequate.  The examiners reviewed the claims file in conjunction with the examinations, and they adequately addressed all the relevant issues.  The duties to notify and to assist have been met.  

Further regarding the duty to assist, the United States Court of Appeals for Veterans Claims (Court) has held that that provisions of 38 C.F.R. § 3.103(c)(2) impose two distinct duties on VA employees, including Board personnel, in conducting hearings:  The duty to explain fully the issues and the duty to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010).

At the hearing, the undersigned identified the issues and sought information as to treatment to determine whether all relevant records had been obtained.  The Board thereby met the duties imposed by 38 C.F.R. § 3.103(c)(2) as interpreted in Bryant. 

New and Material Evidence

Despite the determination made by the RO, the Board must find new and material evidence in order to establish its jurisdiction to review the merits of a previously denied claim.  See Jackson v. Principi, 265 F. 3d 1366 (Fed. Cir. 2001); see also VAOPGCPREC 05-92.

Following notification of an initial review and adverse determination by the Regional Office (RO), a notice of disagreement must be filed within one year from the date of notification thereof; otherwise, the determination becomes final and is not subject to revision except on the receipt of new and material evidence.  38 U.S.C.A. §§ 5108, 7105; 38 C.F.R. § 3.156.  Following receipt of a notice of a timely disagreement, the RO is to issue a statement of the case.  38 C.F.R. § 19.26.  A substantive appeal must be filed within 60 days from the date that the agency of original jurisdiction mails the statement of the case to the appellant, or within the remainder of the 1-year period from the date of mailing of the notification of the determination being appealed, whichever period ends later.  38 C.F.R. § 20.302(b).  Otherwise, the determination becomes final and is not subject to revision except on the receipt of new and material evidence.  38 U.S.C.A. §§ 5108, 7105; 38 C.F.R. § 3.156.

When a claim to reopen is presented, a two-step analysis is performed.  The first step of which is a determination of whether the evidence presented or secured since the last final disallowance of the claim is "new and material."  See Elkins v. West, 12 Vet. App. 209, 218-19 (1999) (en banc); see also 38 U.S.C. § 5108; Hodge v. West, 155 F.3d 1356, 1359-60 (Fed. Cir. 1998).  

The provisions of 38 C.F.R. § 3.156 (which define "new and material evidence") provides as follows:   

New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2014)

Second, if VA determines that the evidence is new and material, the VA may then proceed to evaluate the merits of the claim on the basis of all evidence of record, but only after ensuring that the duty to assist has been fulfilled.  See Winters v. West, 12 Vet. App. 203, 206 (1999) (en banc) (discussing the analysis set forth in Elkins), overruled on other grounds sub nom.  Winters v. Gober, 219 F.3d 1375, 1378 (Fed. Cir. 2000); Elkins, supra.  The second step becomes applicable only when the preceding step is satisfied.  See Vargas-Gonzalez v. West, 12 Vet. App. 321, 325 (1999).  In order for evidence to be sufficient to reopen a previously disallowed claim, it must be both new and material.  If the evidence is not material, the inquiry ends and the claim cannot be reopened.  See Smith v. West, 12 Vet. App. 312, 314 (1999).

In Evans v. Brown, 9 Vet. App. 273 (1996), the Court held that to reopen a previously and finally disallowed claim, there must be new and material evidence presented or secured since the time that the claim was finally denied on any basis. Additionally, evidence considered to be new and material sufficient to reopen a claim should be evidence that tends to prove the merits of the claim that was the specified basis for the last final disallowance of the claim.

In Justus v. Principi, 3 Vet. App. 510 (1992), the Court held that for new and material evidence purposes only, new evidence is presumed to be credible.  The only exception would be where evidence presented is either (1) beyond the competence of the individual making the assertion or (2) inherently incredible.  
 
If new and material evidence has been received with respect to a claim that has become final, then the claim is reopened and decided on a de novo basis.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.

The Veteran's claim of service connection for Meniere's disease was denied by way of a November 2008 RO decision.  The Veteran failed to file a timely notice of disagreement, and no evidence was received within the appeal period after the decision.  As such, the decision became final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. § 3.156(b) (2011) (new and material evidence received within the appeal period after a decision is considered as having been received in conjunction with the prior claim); Bond v. Shinseki, 659 F.3d 1362 (Fed. Cir. 2011) (VA must determine whether evidence received during the appeal period after a decision contains new and material evidence per 3.156(b) and failure to readjudicate the appeal after receipt of such evidence renders the decision non-final).  

The evidence of record at the time of the November 2008 denial included the service treatment records, VA outpatient records dated June 2002 to November 2006, and a VA audiology examination dated May 2008.  The service treatment records reflect several instances in which the Veteran reported dizziness, vertigo, and nausea.  He was diagnosed with possible Meniere's disease.  The VA examination and medical records reflect hearing loss, but there was no diagnosis of Meniere's disease.

The basis for the denial was the fact that Meniere's disease was never diagnosed (either in service or afterward).  

Evidence received since the November 2008 rating decision includes a February 2011 correspondence from B.A. of Hearing Solutions.  B.A. opined that fluctuations in the Veteran's hearing levels are likely the result of Meniere's disease.  The Veteran also submitted a September 2011 correspondence from Dr. P.A.H. who opined that the Veteran has Meniere's disease that began during service.  Finally, a May 2012 Independent Medical Examination report lists Meniere's disease as a "service connected diagnosis."  

The Board notes that the Court has interpreted the language of 38 C.F.R. § 3. 156(a) as creating a low threshold and viewed the phrase "raises a reasonable possibility of substantiating the claim" as enabling rather than precluding the reopening of a claim.  The Court emphasized that the regulation is designed to be consistent with 38 C.F.R. § 3.159(c)(4), which does not require new and material evidence as to each previously unproven element of a claim.  It was indicated that it would be illogical to require that a claimant submit medical nexus evidence when he has provided new and material evidence as to another missing element, as it would force the Veteran to provide medical nexus evidence to reopen his claim so that he could be provided with a medical nexus examination by VA.  Shade v. Shinseki, No. 08-3548 (U.S. Vet. App. Nov. 2, 2010).  

In determining whether the submitted evidence is new and material, VA must consider whether the new evidence could, if the claim were reopened, reasonably result in substantiation of the claim.  Shade v. Shinseki, 24 Vet. App. 110, 118 (2010).  Thus, pursuant to Shade, evidence is new if it has not been previously submitted to agency decisionmakers and is material if, when considered with the evidence of record, would at least trigger VA's duty to assist by providing a medical opinion, which might raise a reasonable possibility of substantiating the claim.  Id.

The Board finds that the above referenced correspondences and examination report meet the low threshold of 38 C.F.R. § 3.156(a) and constitute new and material evidence to reopen the Veteran's claim; because they indicate that the Veteran has been diagnosed with Meniere's disease and that it may have begun during service.  As new and material evidence has been received to reopen the claim, the claim for entitlement to service connection is reopened.   

Hearing loss

Rating Reductions

38 C.F.R. § 3.105(e) allows for a reduction in the evaluation of a service-connected disability when warranted by the evidence but only after following certain procedural guidelines.  First, there must be a rating action proposing the reduction, and the Veteran must be given 60 days to submit additional evidence and to request a predetermination hearing.  If a hearing is not requested, and reduction is considered to be still warranted, a rating action will be taken to effectuate the reduction.  38 C.F.R. § 3.105(e), (i)(2).  The effective date of the reduction will be the last day of the month in which a 60 day period from the date of notice to the Veteran of the final action expires.  38 C.F.R. § 3.105(e), (i)(2)(i).

Prior to the reduction, the Veteran's 20 percent evaluation for hearing loss had been in effect from February 13, 2009 to October 1, 2011.  As the rating was in effect for less than five years, the provisions of 38 C.F.R. § 3.344(a),(b), which provide additional regulatory hurdles to rating reductions, do not apply.  The provisions of 38 C.F.R. § 3.344(c) hold that ratings in effect for less than five years can be reduced upon a showing that the disability has improved.

In Brown v. Brown, 5 Vet. App. 413   (1993), the Court of Appeals for Veterans Claims (Court) identified general regulatory requirements that are applicable to all rating reductions, including those which have been in effect for less than five years. Id., 5 Vet. App. at 417.  Pursuant to 38 C.F.R. § 4.1, it is essential, both in the examination and in the evaluation of the disability, that each disability be viewed in relation to its history.  Id., 5 Vet. App at 420.  Similarly, 38 C.F.R. § 4.2, establishes that "[i]t is the responsibility of the rating specialist to interpret reports of examination in light of the whole record history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of the disability present."  Id.  The Court has held that these provisions "impose a clear requirement" that rating reductions be based on the entire history of a Veteran's disability.  Id. 

Furthermore, per 38 C.F.R. § 4.13, the rating agency should assure itself that there has been an actual change in the condition, for better or worse, and not merely a difference in the thoroughness of the examination or in use of descriptive terms. Additionally, in any rating reduction case, not only must it be determined that an improvement in a disability has actually occurred, but that such improvement reflects improvement in ability to function under ordinary conditions of life and work.  See Brown v. Brown, 5 Vet. App. at 420-421; see also 38 C.F.R. §§ 4.2, 4.10; 38 C.F.R. 3.344(c).  A claim as to whether a rating reduction was proper must be resolved in the Veteran's favor unless VA concludes that a fair preponderance of evidence weighs against the claim.  Brown, 5 Vet. App. at 421.

Disability evaluations are determined by the application of the VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4 (2014).  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321(a), 4.1 (2014).

Finally, in determining whether a reduction was proper, the Board must focus upon evidence available to the RO at the time the reduction was effectuated, although post-reduction medical evidence may be considered in the context of evaluating whether the condition had actually improved.  Dofflemyer v. Derwinski, 2 Vet. App. 277, 281-282 (1992).  It should be emphasized, however, that such after-the-fact evidence may not be used to justify an improper reduction. 

In the present case, the Board finds that the reduction of the Veteran's disability rating for his service-connected hearing loss was not appropriate. 

Relevant to the claim on appeal, the Veteran was granted a 20 percent rating on the basis of a February 2009 audiologic examination conducted by L.I. of Hearing Solutions.  The rating was reduced to 10 percent on the basis of VA examinations dated in November 2010 and July 2011.

Examination findings revealed the following puretone thresholds, in decibels, and speech recognition scores for the right ear:






HERTZ




1000
2000
3000
4000
Avg.
Speech
Feb. 2009
40
65
65
70
60
66%
Nov. 2010
40
65
65
65
58.75
68%
July 2011
45
65
75
75
65
64%

Examination findings revealed the following puretone thresholds, in decibels, and speech recognition scores for the left ear:




HERTZ




1000
2000
3000
4000
Avg.
Speech
Feb. 2009
35
50
60
60
51.25
82%
Nov. 2010
30
50
55
60
48.75
72%
July 2011
45
65
70
75
63.75
84%








The Board recognizes that the findings in each examination report translate to the following Roman Numerals and ratings:



Right ear
Left ear
Rating
Feb. 2009
VI
IV
20%
Nov. 2010
V
IV
10%
July 2011
VI
III
10%

The findings of the more recent VA examinations yield a rating of 10 percent.  However, in looking at the three examinations as a whole, the Board notes that the findings translate to Roman Numeral VI in the right ear on two of the three examinations, and translate to level IV in the left ear in two of the three examinations.  Such findings, if shown simultaneously, would yield a 20 percent rating.  Moreover, the Board notes that the puretone thresholds in both ears are worse in July 2011 than they were in February 2009.  The speech recognition score for the right ear is worse in July 2011 than it was in February 2009.  The only improvement from February 2009 is the fact that the speech recognition scores in the left ear improved from 82% to 84%.  This slim improvement in speech recognition scores is what caused the left ear Roman Numeral to change from IV to III, and what caused a 20% disability rating to fall to 10%.

As noted above, in any rating reduction case, not only must it be determined that an improvement in a disability has actually occurred, but that such improvement reflects improvement in ability to function under ordinary conditions of life and work.  See Brown v. Brown, 5 Vet. App. at 420-421; see also 38 C.F.R. §§ 4.2, 4.10; 38 C.F.R. 3.344(c).  From these findings, the Board cannot conclude that there was an actual improvement in the Veteran's hearing loss disability.  

The Board finds that the preponderance of the evidence is against a finding that that the Veteran has an increased ability to function under the ordinary conditions of life and work.  Thus, for the foregoing reasons, the Board finds that the reduction of the Veteran's disability rating for his service-connected hearing loss was not appropriate, and the 20 percent disability rating is restored effective October 1, 2011.
Increased Ratings

Disability evaluations are determined by the application of the Schedule For Rating Disabilities, which assigns ratings based on the average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  

Where, as in the instant case, the appeal arises from the original assignment of a disability evaluation following an award of service connection, the severity of the disability at issue is to be considered during the entire period from the initial assignment of the disability rating to the present time.  See Fenderson v. West, 12 Vet.App. 119 (1999).

The current version of the Ratings Schedule provides a table for ratings purposes (Table VI) to determine a Roman numeral designation (I through XI) for hearing impairment, established by a state-licensed audiologist including a controlled speech discrimination test (Maryland CNC), and based upon a combination of the percent of speech discrimination and the puretone threshold average which is 
the sum of the puretone thresholds at 1000, 2000, 3000 and 4000 Hertz, divided by four.  See 38 C.F.R. § 4.85.

Table VII is used to determine the percentage evaluation by combining the Roman numeral designations for hearing impairment of each ear.  The horizontal row represents the ear having the poorer hearing and the vertical column represents the ear having the better hearing.  Id.

If impaired hearing is service-connected in only one ear, in order to determine the percentage evaluation from Table VII, the non-service-connected ear will be assigned a Roman Numeral designation for hearing impairment of I, subject to the provisions of §3.383 of this chapter.  Id.  

A noncompensable evaluation is provided where hearing in the better ear is I and hearing in the poorer ear is I through IX; where hearing in the better ear is II, and hearing in the poorer ear is II to IV; or where there is level III hearing in both ears.  A 10 percent disability rating is warranted where hearing in the better ear is I, and hearing in the poorer ear is X to XI; or where hearing in the better ear is II, and hearing in the poorer ear is V to XI; or where hearing in the better ear is III, and hearing in the poorer ear is IV to VI.  A 20 percent disability rating is warranted where hearing in the better ear is III, and hearing in the poorer ear is VII to XI; or where hearing in the better ear is IV, and hearing in the poorer ear is VI to VIII; or where hearing in the better ear is V, and hearing in the poorer ear is V to VI.  38 C.F.R. § 4.85, Table VII, Diagnostic Code 6100.

Table VIa will be used when the examiner certifies that the use of speech discrimination test is not appropriate because of language difficulties, inconsistent speech discrimination scores, etc., or when indicated under the provisions of 38 
C.F.R. § 4.86.  38 C.F.R. § 4.85(c).

When the puretone threshold at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 decibels or more, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral.  Each ear will be evaluated separately.  38 C.F.R. § 4.86(a).

When the puretone threshold is 30 decibels or less at 1000 Hertz, and 70 decibels or more at 2000 Hertz, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral.  That numeral will then be elevated to the next higher. 38 C.F.R. § 4.86(b).

Pertinent case law provides that the assignment of disability ratings for hearing impairment are to be derived by the mechanical application of the Ratings Schedule to the numeric designations assigned after audiometry evaluations are rendered. Lendenmann v. Principi, 3 Vet. App. 345 (1992).

Prior to May 3, 2012
The findings of the February 2009, November 2010, and July 2011 examinations have been summarized above.

Effective May 3, 2012
The Veteran underwent a private examination conducted by M.W. in May 2012. Pure tone thresholds and speech recognition scores for the ears were as follows:




HERTZ




1000
2000
3000
4000
Avg.
Speech
RIGHT
45
60
70
80
63.75
40%
LEFT
35
50
60
65
52.5
48%

The pure tone average was 64 (63.75) decibels in the right ear and 53 (52.5) decibels in the left ear.  Speech recognition scores were 40 percent in the right ear and 48 percent in the left ear.  Such examination findings translate to level IX hearing in the right ear and level VIII hearing in the left ear.  38 C.F.R. § 4.85, Table VI.  Applying Table VII, Diagnostic Code 6100, this equates to a 50 percent rating.
  
Effective July 30, 2012
The Veteran underwent a VA examination in July 2012.  Pure tone thresholds and speech recognition scores for the ears were as follows:




HERTZ




1000
2000
3000
4000
Avg.
Speech
RIGHT
75
60
65
70
67.5
60%
LEFT
30
55
60
60
51.25
64%

The pure tone average was 68 (67.5) decibels in the right ear and 51 (51.25) percent in the left ear.  Speech recognition scores were 60 percent in the right ear; and 64 percent in the left ear.  Such examination findings translate to level VII hearing in the right ear and level VI hearing in the left ear.  38 C.F.R. § 4.85, Table VI.  Since the Veteran's hearing loss in the right ear represents an exceptional pattern of hearing loss as defined by 38 C.F.R. § 4.86(a), Table VIa may be used if it reflects a higher level of hearing loss.  The Board notes that, pursuant to Table VIa, the findings in the right ear translate to level V hearing in the right ear.  Consequently, use of Table VIa does not reflect a higher level of hearing loss.  Applying Table VII, Diagnostic Code 6100, this equates to a 30 percent rating.

Analysis

The Veteran has been assigned a 20 percent rating effective February 13, 2009.  This rating was based on the results of February 2009, November 2010, and July 2011 examination reports.  The examination report most favorable to the Veteran (the February 2009 report) reflects puretone averages and speech recognition scores which translated to level VI hearing in the right ear and level IV hearing in the left ear.  As noted above, applying Table VII, Diagnostic Code 6100, this equates to a 20 percent rating for bilateral hearing loss.  Exceptional patterns of hearing loss were not shown.  Based on these audiological test results, a rating in excess of 20 percent is not warranted.  

The Veteran has been assigned a 50 percent rating effective May 3, 2012.  This rating was based on the results of May 2012 examination report.  The examination report reflects puretone averages and speech recognition scores which translated to level IX hearing in the right ear and level VIII hearing in the left ear.  As noted above, applying Table VII, Diagnostic Code 6100, this equates to a 50 percent rating for bilateral hearing loss.  Exceptional patterns of hearing loss were not shown.  Based on these audiological test results, a rating in excess of 50 percent is not warranted.  

Effective July 30, 2012 the Veteran has been assigned a 30 percent rating.  This rating was based on the results of July 2012 VA examination.  It reflected puretone averages and speech recognition scores which translated to level VII hearing in the right ear and level VI hearing in the left ear.  As noted above, applying Table VII, Diagnostic Code 6100, this equates to a 30 percent rating for bilateral hearing loss.  Exceptional patterns of hearing loss were shown; but applying the findings to Table VIa did not yield higher levels of hearing loss.  Based on these audiological test results, a rating in excess of 30 percent is not warranted.  

The Board acknowledges the Veteran's contentions regarding the impact of his hearing loss on his daily activities, and VA's obligation to resolve all reasonable doubt in the Veteran's favor.  However, as noted previously, because assignment of disability ratings for hearing impairment are derived by a mechanical application of the rating schedule to the numeric designations assigned after audiometry evaluations are rendered there is no doubt as to the proper evaluation to assign.  Lendenmann, supra; 38 C.F.R. § 4.85, Tables VI, VIA, and VII, Diagnostic Code 6100.  Applying the audiological test results most favorable to the Veteran to the regulatory criteria, the Board is compelled to conclude that the preponderance of the evidence is against entitlement to a rating in excess of 50 percent effective May 3, 2012, and in excess of 30 percent effective May 3, 2012.  Thus, there is no reasonable doubt to be resolved.  The Veteran may always advance an increased rating claim should the severity of his hearing loss disability increase in the future.

The Veteran's representative argued in an October 2012 Statement in Support of the Claim (VA Form 21-4138) that the RO violated 38 U.S.C. § 5125 when it sought an additional audiologic examination on July 30, 2012 after the Veteran had already submitted a sufficiently complete and adequate private medical report performed by M.W. on May 3, 2012.

38 U.S.C. § 5125 reads: 

For the purposes of establishing any claim for benefits under chapter 11 or 15 of this title, a report of a medical examination administered by a private physician that is provided by a claimant in support of a claim for benefits under that chapter may be accepted without a requirement of confirmation by an examination by a physician employed by the Veterans Health Administration if the report is sufficiently complete to be adequate for the purpose of adjudicating such claim.

The Board notes that under 38 U.S.C. § 5125, a private examination report "may" be accepted without a requirement of confirmation by an examination by a physician employed by the Veterans Health Administration.  The statute does not state that such an examination report "must" be accepted.  To the contrary, the Court has held that 38 U.S.C.A. § 5125 is not mandatory, but would not permit the Board to act in an arbitrary and capricious manner in not crediting a claimant's evidence.  See Struck v. Brown, 9 Vet. App. 145, 155 (1996).      

Notwithstanding, the RO did, in fact, accept the private examination report and relied upon it to grant the Veteran a 50 percent rating.  38 U.S.C. § 5125 does nothing to suggest that the scheduling of a subsequent examination would be violative of this section or any other section of the law.  To the contrary, the Board finds that a subsequent examination was particularly appropriate given the fact that the May 2012 examination yielded speech recognition scores that were dramatically different than every previous examination.     

The potential application of various provisions of Title 38 of the Code of Federal Regulations have also been considered but the record does not present such "an exceptional or unusual disability picture as to render impractical the application of the regular rating schedule standards."  38 C.F.R. § 3.321(b)(1); see also See Martinak v. Nicholson, 21 Vet. App. 447, 455 (2007) (noting that functional effects of hearing loss must be considered in an extraschedular determination).  However, as discussed above, the evidentiary record in this case persuasively shows that the Veteran's hearing loss symptoms squarely match the type and degree of the examples set forth under the criteria for the 20 percent, 50 percent, and 30 percent schedular ratings.  Consideration of an extraschedular rating under 38 C.F.R. § 3.321(b)(1) is not appropriate in such a case where the rating criteria reasonably describe the Veteran's disability level and symptomatology.  See generally Thun v. Peak, 22 Vet.App. 111 (2008).  The Board therefore finds that referral for extraschedular consideration under 38 C.F.R. § 3.321(b)(1) is not warranted in this case.  



ORDER

New and material evidence has been received, and the claim for service connection for Meniere's disease is reopened.   

Restoration of a 20 percent rating, effective October 1, 2011, for service-connected hearing loss is warranted.

Entitlement to a rating in excess of 20 percent, prior to May 3, 2012, is denied. 

Entitlement to a rating in excess of 50 percent, effective May 3, 2012, is denied. 

Entitlement to a rating in excess of 30 percent, effective July 30, 2012, is denied. 


REMAND

As noted above, the Veteran's service treatment records contain several reports of dizziness, vertigo, and nausea.  The Veteran was assessed with possible/probable Meniere's disease during service (June 1966, August 1966, September 1966).  

Reports and correspondences from private doctors reflect an indication that the Veteran has a current diagnosis of Meniere's disease (See February 2011 correspondence from B.A. of Hearing Solutions, September 2011 correspondence from Dr. P.A.H., and May 2012 Independent Medical Examination report).    

The July 2011 VA examiner stated that that there was no pathology to render a diagnosis of Meniere's disease.  He stated that the Veteran did not have asymmetric hearing loss, and his physical examination was normal.

The Veteran's representative has argued that there is no definitive test for diagnosing Meniere's disease, and that it is diagnosed based on the Veteran's symptoms.  Additionally, the February 2011 correspondence from B.A. of Hearing Solutions suggests that the fluctuations in the Veteran's hearing levels are symptomatic of Meniere's disease.  

The Board finds that a VA examination is warranted to determine the nature and etiology of the Veteran's disability.  The examiner should opine whether it is at least as likely as not (a 50 percent or greater probability) that any disability manifested by dizziness, vertigo, nausea, and fluctuations in hearing levels (to include Meniere's disease) began during or are causally related to service.

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be afforded a VA examination for the purpose of determining the nature, etiology and severity of the Veteran's disability manifested by dizziness, vertigo, and nausea.  The claims file must be made available to the examiner for review in connection with the examination.  Following a review of the relevant evidence, to include the claims file, service treatment records, post-service treatment records; a history obtained from the Veteran, the clinical evaluation, and any tests that are deemed necessary, the examiner should opine whether it is at least as likely as not (a 50 percent or greater probability) that any disability manifested by dizziness, vertigo, nausea, and fluctuations in hearing levels (to include Meniere's disease) began during or is causally related to service.

The examiner must address the private medical reports (February 2011 correspondence from B.A. of Hearing Solutions, September 2011 correspondence from Dr. P.A.H., and May 2012 Independent Medical Examination report), and the internet research included in the Veteran's March 2013 Brief.    

The examiner should note that even if Meniere's disease is not diagnosed, he/she should render an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that his current symptoms began during or are causally related to service.

The examiner is advised that the Veteran is competent to report injuries and symptoms and that his reports must be considered in formulating the requested opinion.  

2.  After completion of the above, the AMC should review the expanded record and determine if the benefits sought can be granted.  If the claim remains denied, then the AMC should furnish the Veteran and his representative with a supplemental statement of the case, and afford a reasonable opportunity for response before returning the record to the Board for further review.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


